UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6506


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRANDON WALKER WHITTEN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, Senior District Judge. (7:14-cr-00049-GEC-1)


Submitted: November 5, 2020                                       Decided: March 11, 2021


Before GREGORY, Chief Judge, WILKINSON, Circuit Judge, and SHEDD, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Brandon Walker Whitten, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon Walker Whitten filed a motion under 18 U.S.C. § 3583(e)(2) to modify

conditions of his supervised release in May 2017. He challenged as overly restrictive the

conditions that banned adult pornography; restricted his use of electronic devices;

prohibited him from “be[ing] in the company of or hav[ing] contact with children under

the age of 18”; and required notice “within 72 hours of establishing an ongoing romantic

relationship.” Whitten also moved for appointment of counsel. In April 2018, the district

court granted in part and denied in part the § 3583(e)(2) motion and denied the motion for

counsel. The court agreed to add a sentence to the restriction on contact with minors,

clarifying that the condition “does not encompass incidental contact,” but upheld the other

conditions. Whitten timely appealed to this Court.

       While Whitten’s appeal was pending, the district court revoked his supervised

release. In the revocation sentence, the court imposed another term of supervised release

that did not impose an adult pornography restriction, a blanket ban on being in the presence

of minors, or a notice requirement related to romantic relationships. Whitten’s appeal is

moot as to these restrictions to which he is no longer subject. See United States v. Ketter,

903 F.3d 61, 65 (4th Cir. 2018) (“Because mootness is jurisdictional, we can and must

consider it even if neither party has raised it.”).

       The court largely re-imposed, however, the restrictions on Whitten’s access to

electronic devices. Whitten “may not purchase, possess, or use any computer . . ., cellular

telephone, or other Internet-capable device without the prior approval or the court [sic],”

and “shall not purchase, possess, or use any camera or video recording devices without the

                                                2
approval of the probation officer.” Whitten challenged these conditions in his § 3583(e)(2)

motion as “insufficiently tailored” and “overly constricting” under § 3583(d)(2).

       A § 3583(e)(2) challenge to the lawfulness of a release condition may not “rest[] on

the factual and legal premises that existed at the time of [the] sentencing.” United States

v. McLeod, 972 F.3d 637, 642–44 (4th Cir. 2020). But such a challenge is permissible

when premised on “new, unforeseen, or changed legal or factual circumstances.” Id. Here,

Whitten’s motion initially rested only on legal premises that should have been raised at

sentencing and on direct appeal, precluding § 3583(e)(2) relief. See id. However, legal

circumstances have since changed considerably. Two recent cases developed the standard

governing § 3583(d)’s application to internet restrictions.

       In United States v. Ellis, we explained that a ban on internet access will rarely be

“reasonably necessary” because it is “a particularly broad restriction that imposes a

massive deprivation of liberty,” and more narrowly tailored restrictions tend to be

available. 984 F.3d 1092, 1104–05 (4th Cir. 2021). Therefore, considering that the record

contained no evidence of online criminality, we held that the internet ban at issue was

overbroad. Id. Then, in United States v. Hamilton, we upheld an internet ban. 986 F.3d

413, 421–23 (4th Cir. 2021). Because the offense involved direct contact with a minor via

the internet, and the defendant had a history of engaging in illegal conduct online, we found

the internet restriction complied with § 3583(d). * Id.


       *
        While neither of these precedents involved a further ban on non-internet usage of
computers, cell phones, and other devices, they both cite cases that did involve such bans,
and they both discuss the liberty interests at stake. See Ellis, 984 F.3d 1102–05; Hamilton,
(Continued)
                                              3
       Here, Whitten argued that the electronic device restrictions amount to “a total ban”

on devices that “have become significant and ordinary components of modern life,”

precluding him “from such benign purposes such as word processing . . ., paying a bill

online, taking educational classes online, or participating in a video conference.” Such a

challenge now requires application of Ellis and Hamilton. Whitten’s motion therefore rests

on changed legal circumstances and is properly raised via § 3583(e)(2). See McLeod, 972

F.3d at 642–44.

      Because these legal circumstances changed while the § 3583(e)(2) motion was

pending appeal, we vacate the prior order and remand for the district court to apply these

developments in the first instance. We also vacate and remand as to the motion for

appointment of counsel for the district court to consider whether the changed circumstances

newly warrant appointment.

                                                           VACATED AND REMANDED




986 F.3d at 421–23. Therefore, they are relevant and applicable to conditions restricting
access to computers and cell phones as well.
                                            4